—In an action to recover upon a debt for goods sold and delivered, the defendant appeals from an order of the Supreme Court, Westchester County (Marbach, J.), entered August 17, 1989, which denied his motion to reargue his prior motion to vacate a judgment entered upon his default.
Ordered that the appeal is dismissed, with costs.
Inasmuch as the order appealed from denied a motion for reargument (see, Minott v Nurse, 167 AD2d 334; Anchor Sav. *714Bank v Alpha Developers, 143 AD2d 711, 712-713; Matter of Dowling v Bowen, 53 AD2d 862), the appeal must be dismissed as no appeal lies from an order denying reargument (see, Fahey v County of Nassau, 111 AD2d 214). Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.